Citation Nr: 1453510	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-33 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a disability manifested by leukocytosis, to include lymphocytic leukemia, claimed as due to herbicide exposure. 

(The issue of entitlement to payment of benefits under the Veterans Retraining Assistance Program for training at the School of PE will be the subject of a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1974 to October 1975.  He also served in the Florida Army National Guard (FLARNG) from January 1976 to February 1979 with periods of active duty for training (ACDUTRA) from June 11, to June 13, 1976; July 9, to July 25, 1976; April 30, to May 14, 1977; and, August 12, to August 27, 1978.  He also had periods of inactive duty for training (INACDUTRA). 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied the service connection claims on appeal.  The Veteran appealed this rating action to the Board. 

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was originally scheduled for February 2011, but the Veteran requested that his hearing be postponed.  The Veteran's Travel Board hearing was subsequently rescheduled for May 2011, but he failed to report for the scheduled hearing.  Therefore, the Board will process the Veteran's case as though his request for a hearing has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In August 2011, the Board remanded the claims to the RO for additional development.  The requested development has been accomplished and the matters have returned to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  As the Veteran did not serve in the Republic of Vietnam (RVN), in the inland waters of Vietnam, or in a unit that operated in or near the Korean demilitarized zone, within a specific time frame, he is not entitled to a presumption of exposure to herbicides, to include Agent Orange, during such service.
 
2.  The competent and persuasive evidence of record does not show that the Veteran had actual exposure to tactical herbicides during a period of active military service, or during a period of ACDUTRA, or INACDUTRA.
 
3.  The competent and persuasive evidence of record does not show that the Veteran's diabetes mellitus is etiologically related to his period of active service or to any period of ACDUTRA or INACDUTRA; nor was it manifested to a compensable degree within one year of discharge from active military service in October 1975.
 
4.  The competent and persuasive evidence of record does not show that the Veteran's left knee disability, left knee tendonitis, is etiologically related to his period of active service, or to any period of ACDUTRA or INACDUTRA; nor is there evidence of left knee arthritis to a compensable degree with one year of discharge from active military service in October 1975. 

5.  The competent and persuasive evidence of record fails to demonstrate that the Veteran has a current disability manifested by or related to chronic leukocytosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, (2014). 

3.  The criteria for service connection for a disability manifested by leukocytosis, to include lymphocytic leukemia, claimed as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101(21), 101(24), 106, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The RO notified the Veteran via an August 2007 letter of the criteria for establishing his service connection claims, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran of the Dingess criteria for establishing effective date(s) and disability rating(s) should service connection be established for the disabilities claimed on appeal.  

VA has also fulfilled its duty to assist.  The RO/AMC has obtained the Veteran's service treatment records (STRs) from his period of active military service and personnel records from his periods of FLARNG service.  Pursuant to the Board's August 2011 remand directives, the RO contacted the  United States Army and Joint Services Records Research Center (JSRRC) regarding the Veteran's claims of herbicide exposure during his periods of military service.  A  January 2013 response from this agency is of record.  The RO also attempted to secure the Veteran's service treatment records from his FLARNG service.  In Memorandums to the File, issued in December 2012 and January 2013, VA reported that all efforts to secure the Veteran's service treatment record from his FLARNG service, to include in-patient records from Fort Sherman Army Hospital, had been exhausted and that further efforts to obtain them were futile.  (See VA Memorandums to the file, issued in December 2012 and January 2013). 

In its August 2011 remand, the Board instructed the RO, in part, to schedule the Veteran for VA examinations to determine the etiology of the claimed disabilities.  VA examined the Veteran in October 2013.  Copies of these examination reports have been uploaded to the Veteran's Virtual VA electronic claims file.  (See VA Diabetes Mellitus, Lower Leg, and Hematologic and Lymphatic examination reports).  A VA physician provided the requested opinions.  Copies of the findings contained in the VA physician's October 2013 reports are adequate for VA adjudication purposes of the service connection claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issues decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002).

II. Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110. 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

 Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, arthritis and leukemia, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus, arthritis and leukemia are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   However, in the instant case, because presumptive periods do not apply to periods of ACDUTRA and INACDUTRA, service connection via the demonstration of continuity of symptomatology is only applicable in the present case for the Veteran's period of active military service in the United States Army from September 1974 to October 1975.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

III. Merits Analysis

(i) Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus, to include as due to herbicide exposure. 

The Veteran contends that he has diabetes mellitus that is related to exposure to Agent Orange.  He maintains that that he was first exposed to Agent Orange during his first period of service (i.e., September 1974 to October 1975) at Fort Bragg, North Carolina, while manually unloading, inspecting, and cleaning land surveying and engineering equipment that was recently returned from field operations in Vietnam.  He also contends that he was exposed to Agent Orange during service at Fort Sherman, Panama Canal Zone, in 1977.  (See Veteran's typographed statement to VA, received by the RO in August 2007).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) and for veterans in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied (for the period beginning on April 1, 1968, and ending on August 31, 1971.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.
Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

After a full review of the record, including service treatment and personnel records, statements by the Veteran, and other information relative to his in-service exposure to herbicides, obtained by the RO, the Board finds that service connection for type II diabetes mellitus, claimed as due to exposure to herbicides, is not warranted.

The Veteran does not contend, and the evidence does not show, that he served in Vietnam, in the inland waters of Vietnam, or in a unit that operated in or near the Korean DMZ, within the specific time frames described above.  Therefore, he is not presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

As to whether the Veteran was actually exposed to herbicides during service, VA's Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(o), sets out instructions on how to verify herbicide exposure on a factual basis in locations other than Vietnam or the Korean DMZ.  Specifically, the RO is to ask the veteran for the approximate dates, location, and nature of the alleged exposure.  If that information is provided, the RO is instructed to furnish the veteran's detailed description of exposure to the Compensation Service via e-mail at VAVBAWAS/CO/211/AGENTORANGE, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  Even if the veteran does not respond, the RO is required to refer the case to the RO's JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.

Here, the Veteran's service treatment records from his active period of military service and service personnel records are of record.  The Veteran's service personnel records disclose that he served at Fort Bragg, North Carolina, from November 22, 1974 until discharge.  They do not contain any evidence that the Veteran served at Fort Sherman, Panama Canal Zone, as he has alleged.  In addition, these records do not contain any evidence that the Veteran was exposed to Agent Orange during a period of military service.  In addition, in August 2007, the National Personnel Records Center (NPRC) indicated that there was no evidence that the Veteran had been exposed to Agent Orange during military service.  In a January 2013 report, JSRRC indicated that a review of the United States Army historical records did not document the spraying, testing, transporting, storage or usage of Agent Orange at Fort Bragg, North Carolina, or Fort Sherman, Panama Canal Zone, during the period December 1, 1974 to September 30, 1975.  Thus, JSRRC was unable to document or verify that the Veteran had been exposed to Agent Orange or other tactical herbicides while stationed at Fort Bragg, North Carolina or Fort Sherman, Panama Canal Zone, during the above-cited period.  In addition, JSRRC also related that after extensive research, it was unable to locate unit records of the 63rd Engineer Company, the Veteran's unit, for the calendar years 1974 and 1975.  Thus, JSRRC concluded that it was unable to verify or document that the Veteran's unit members had handled equipment that had been returned from the Republic of Vietnam.  (See JSRRC's report and VA Memorandum to the file addressing the Veteran's claimed herbicide exposure at Fort Bragg, North Carolina, and Fort Sherman, Panama Canal Zone, both dated in January 2013).  ) 

In light of the responses from NPRC and JSRRC the Board finds that the record presents no basis for finding that the Veteran was exposed to tactical herbicide agents in service, as alleged.  To the extent that the Veteran has provided a description of the circumstances surrounding his use of herbicides during service, which he is competent to assert, the Board notes that any such assertions, alone, provide no persuasive evidence in support of the claim.  There simply is no competent, persuasive evidence to show that the Veteran was exposed to the type of herbicides contemplated by governing law, so as to allow for a presumption of service connection for type II diabetes mellitus during a period of qualifying military service.  NPRC and JSRRC explicitly determined that they could not verify any such exposure.

Thus, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran was exposed to the type of herbicides contemplated by governing law, so as to allow for a presumption of service connection for type II diabetes mellitus.  As noted above, presumptive periods do not apply to either ACDUTRA or INACDUTRA service.  Biggins, 1 Vet. App. at 477-78.  Even if the Board were to consider exposure to Agent Orange as an injury and, thus, the appellant would be afforded Veteran status during these periods, no such exposure has been found in this case. 
As the Board has found that the preponderance of the evidence of record is against a finding that the Veteran was exposed to Agent Orange during a period of qualifying service so as to allow for a presumption of service connection for type II diabetes mellitus, it will now address the direct service connection component of the Veteran's claim for this disability.

The Veteran currently has diabetes mellitus.  (See October 2013 VA examination report).  Thus, Shedden/Caluza element number one (1), evidence of a current disability, has been met. 

With regards to Shedden/Caluza element (2), evidence of an in-service disease or injury, the Veteran's service treatment records from his period of active military service are devoid of any clinical findings of diabetes mellitus.  On a December 1974 Dental Patient History Form, the Veteran indicated, in part, that he had not had diabetes.  A September 1975 service separation examination report reflects that the Veteran's endocrine system was evaluated as "normal."  Albumin and sugar tests were negative.  In Memorandums, issued in December 2012 and January 2013, VA reported that all efforts to secure the Veteran's treatment record from his FLARNG service, to include records from Fort Sherman Army Hospital, had been exhausted and that further efforts to obtain them were futile).  (See VA Memorandums to the file, issued in December 2012 and January 2013).  Thus, because there is no evidence of the in-service presence of diabetes mellitus, the Board finds that Shedden/Caluza element number two (2), evidence of an in-service disease or injury, has not been met.  However, for the sake of completeness, the Board will discuss Shedden/Caluza element number three (3), nexus to military service. 

Regarding evidence of a nexus between the Veteran's current diabetes mellitus and a nexus to a period of military service, Shedden/Caluza element (3), the Board finds that the preponderance of the evidence of record is against this element of the claim and it will be denied.  There is one (1) VA opinion that addressed the nexus element and it is against the claim.  In October 2013, a VA physician reviewed the claims file, physically examined the Veteran, and opined that it was less likely than not (less than a 50/50 probability) that the Veteran's diabetes mellitus was related to his period of active service.  Emphasis was placed on the finding that there was no medical documentation in the record that he had been diagnosed with diabetes mellitus during active military service, or a period of  ACDUTRA and INACDUTRA.  The VA examiner further commented that a review of the Veteran's VA medical records revealed normal glucose levels documented in 2001 and 2003.  The VA examiner also noted that the Veteran's weight in 2006 was over 300 pounds with a body mass index of 39.8, and that medical literature was replete with studies that linked severe obesity with type II diabetes mellitus.  (See October 2013 VA diabetes mellitus examination report uploaded to the Veteran's Virtual VA electronic claims file).  The October 2013 VA examiner's opinion is against the claim and is uncontroverted. 

The Board finds the October 2013 VA physician's opinion to be of high probative value as to the issue of a nexus between the Veteran's diabetes mellitus and military service, to include his service in the FLARNG. The October 2013 VA physician's opinion is based upon a comprehensive and factually accurate review of the record evidence from all sources, namely VA treatment records showing that the Veteran was diagnosed with diabetes mellitus in 2006.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  For these reasons the Board finds the October 2013 VA physician's opinion to be probative evidence in addressing the question of a medical nexus of the Veteran's diabetes mellitus to his periods of military service. 

The Board notes that the Veteran was on a period of ACDUTRA from June 11, to June 13, 1976; July 9, to July 25, 1976; April 30, to May 14, 197l; and, August 12, to August 27, 1978.  There is, however, is no evidence that the Veteran's diabetes mellitus had its onset during these periods of ACDUTRA. Since diabetes mellitus is a disease and not an injury, service connection is not warranted if it is manifested during a period of INACDUTRA, although there is no evidence suggesting that this is the case.

In addition, as there is no evidence of diabetes mellitus manifested to a compensable degree within one year of the Veteran's discharge from active military service in October 1975, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

(ii) Left Knee Disability

The Veteran seeks service connection for a left knee disability.  The Veteran contends that he currently has a left knee disability as a result of knee injuries from "training exercises" in 1975 or 1977.  (See Veteran's typographed statement to VA, received by the RO in August 2007 and VA Form 21-4142 Authorization and Consent to Release Information to VA, dated and signed by the Veteran in August 2007).  

Regarding evidence of a current disability, Shedden/Caluza element number one (1), a VA examiner diagnosed the Veteran as having left knee tendonitis.  (See October 2013 VA Lower Leg examination report uploaded to the Veteran's Virtual VA electronic claims file). 

With regards to Shedden/Caluza element (2), evidence of an in-service disease or injury, the Veteran's service treatment records from his period of active and Air National Guard service are devoid of any clinical findings of subjective complaints or clinical findings of any left knee problems or pathology.  A September 1975 service separation examination report reflects that the Veteran's lower extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a "trick" or locked knee, and arthritis, bursitis, rheumatism or other joint deformity,  As noted previously herein, in VA Memorandums to the File, issued in December 2012 and January 2013, the RO reported that all efforts to secure the Veteran's treatment record from his FLARNG service, to include records from Fort Sherman Army Hospital, had been exhausted and that further efforts to obtain them were futile).  (See VA Memorandums to the file, issued in December 2012 and January 2013).  Thus, because there is no evidence of the in-service presence of a left knee disability, the Board finds that Shedden/Caluza element number two (2), evidence of an in-service disease or injury, has not been met.  However, for the sake of completeness, the Board will discuss Shedden/Caluza element number three (3), nexus to military service. 
Regarding evidence of a nexus between the Veteran's current left knee tendonitis and a period of military service, Shedden/Caluza element (3), the Board finds that the preponderance of the evidence of record is against this element of the claim and it will be denied.  There is one (1) VA opinion that addressed the nexus element and it is against the claim.  In October 2013, a VA physician reviewed the claims file, physically examined the Veteran, and opined that it was less likely than not (less than a 50/50 probability) that the Veteran's left knee tendonitis was related to his period of active service.  The VA examiner emphasized the absence of any left knee complaints or pathology during the Veteran's period of active military service and not until the calendar year 2005.  At that time, the Veteran complained of left knee pain and denied any previous left knee injury.  The VA examiner reasoned that the chronology of left knee symptoms, as reported in the 2005 VA treatment notes, was inconsistent with a chronic left knee condition that dated back to the 1970s or 1980s, to include his active duty service from 1974-1975 and periods of ACDUTRA or INACDUTRA in the National Guard.  

The October 2013 VA physician's opinion is based upon a comprehensive and factually accurate review of the record evidence from all sources, namely an absence of any left knee pathology until 2005, decades after the Veteran's period of military service, to include his period of service in FLARNG.   Nieves-Rodriguez v. Peake, supra. 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir 2010). 

The Board notes that the Veteran was on a period of ACDUTRA from June 11, to June 13, 1976; July 9, to July 25, 1976; April 30, to May 14, 197l; and, August 12, to August 27, 1978.  There is, however, is no evidence that the Veteran's left knee disability had its onset during these periods of ACDUTRA.  In addition, there is no evidence suggesting that the Veteran sustained an injury to the left knee during a period of INACDUTRA.  

In addition, as there is no evidence of any arthritis of the left knee manifested to a compensable degree within one year of the Veteran's discharge from active military service in October 1975, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

(iii) Disability manifested by leukocytosis

The Veteran seeks service connection for a disability manifested by leukocytosis, to include lymphocytic leukemia.  He claims that he has lymphocytic leukemia as a result of exposure to Agent Orange.  

Regarding evidence of a current disability, Shedden/Caluza element number one (1), a VA examiner diagnosed the Veteran as having leukocytosis.  The VA examiner opined, after a review of the Veteran's medical record and physical examination, that the Veteran had been known to have had an elevated white blood count (WBC),  otherwise known as leukocytosis, since the calendar year 1995.  The VA examiner commented that the leukocytosis is a non-specific laboratory finding and was not the same as leukemia, lymphocytic or otherwise.  The VA examiner related that the Veteran's WBC over the years was remarkably similar to those obtained in 1995.  His hemoglobin, hematocrit, and platelet counts had also been checked repeatedly over the years and had typically been within their respective normal ranges.  Overall, the VA examiner concluded that an extensive review of the Veteran's medical records did not reveal any documentation showing that the Veteran had ever been diagnosed with(or treated for) leukemia (lymphocytic or any variety).  The VA examiner opined that the at the time of the examination, the Veteran did not have a diagnosis of lymphocytic leukemia.  (See October 2013 VA Hematologic and Lymphatic examination report uploaded to the Veteran's Virtual VA electronic claims file).  

The Board finds that service connection for leukocytosis is not warranted because that finding is not recognized as a disability for VA benefits purposes.  Leukocytosis is defined as an increase in the number of leukocytes, or white blood cells, in the blood.  Dorland's Medical Illustrated Dictionary, 1043 (31st ed. 2007). Leukocytosis is not a disability in and of itself, but rather a laboratory finding, akin to a finding of elevated cholesterol.  As such, the Board finds that leukocytosis is not a disability within the meaning of the law granting compensation benefits.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  The term disability as used for VA purposes refers to impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 439 (1995).  Absent proof of a current disability, there can be no valid claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board acknowledges that chronic leukocytosis is present.  However, despite such a finding, the record does not contain competent evidence of disability manifested by or related to leukocytosis.  There is no competent medical evidence of any symptoms, clinical findings, disease, or disability associated with the Veteran's leukocytosis.  In the absence of proof of a current disability from leukocytosis, the Board finds that service connection for leukocytosis is not warranted. 

In sum, leukocytosis is merely a laboratory finding, and not a disability for which VA compensation benefits may be awarded.  No disability manifested by leukocytosis has been diagnosed.  Consequently, service connection for a disability manifested by leukocytosis, to include lymphocytic leukemia, claimed as due to herbicide exposure is not warranted.  The Board finds that the preponderance of the evidence is against the claim for service connection and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as diabetes mellitus, arthritis, and leukemia and the Veteran's period of active military service (i.e., September 1974 to October 1975.).  Walker, supra.  As to any statements that the Veteran might proffer as to having had diabetes mellitus, left knee arthritis and leukemia-related symptomatology since discharge from active military service in October 1975, the Board finds the reported history to be inaccurate.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as diabetes mellitus related-symptomatology and knee pain because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of diabetes mellitus, arthritis and leukemia-related symptomatology since active service inconsistent with the other evidence of record, namely an October 2013 VA examiner's notation that the Veteran had been initially treated and diagnosed with left knee pain and diabetes in 2004 and 2006, respectively.  As noted above, the Veteran has not been diagnosed with leukemia.  Overall, the Board finds the Veteran's assertions, if any, of a continuity of symptomatology of any diabetes mellitus, arthritis and leukemia-related symptomatology since service discharge from active military service in October 1975 to lack credibility.

Consideration is also given to the Veteran's assertion that his current diabetes mellitus and left knee arthritis had their onset during and/or are related to his periods of active military service in the United States Army and FLARNG and that he currently has lymphocytic leukemia.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, diabetes mellitus, left knee disability and lymphocytic leukemia, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  None of the above-cited diseases/disabilities are the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that physical evaluations of the Veteran and testing (e.g., blood tests (diabetes mellitus and lymphocytic leukemia) and x-rays (left knee) are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the Veteran is competent to report that he has symptoms, such as knee pain.  There is, however, no indication that the Veteran is competent to etiologically link any in-service symptoms, if shown, to his diagnosed diabetes mellitus and left knee tendonitis, or to diagnosis himself with leukemia.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in the treatment and evaluation of endocrine and orthopedic disorders or oncology.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claims for service connection for diabetes mellitus, to include as due to herbicide exposure, left knee disability and disability manifested by leukocytosis, to include lymphocytic leukemia, claimed as due to herbicide exposure, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Service connection for left knee injury is denied. 

Service connection for leukocytosis, to include lymphocytic leukemia, claimed as due to herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


